Citation Nr: 1342007	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for gout.

2. Entitlement to service connection for asbestosis. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION


The Veteran had active service from January 1974 to October 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran's representative submitted evidence after the issuance of the most recent Statement of the Case in February 2012 with waivers of original jurisdiction review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for gout and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1. The Veteran in this case served on active duty from January 1974 to October 1974.

2. On July 9, 2012, prior to the promulgation of a decision regarding the issue of service connection for asbestosis, the Board received notification from the Veteran he was withdrawing that claim.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for entitlement to service connection for asbestosis.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

WITHDRAWAL OF APPEAL

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. See id. At the July 9, 2012 Travel Board hearing, the Veteran and his representative indicated that they wished to withdraw his Substantive Appeal regarding the issue of service connection for asbestosis. The withdrawal was reduced to writing in the transcript of that hearing. 

In the present case, the Veteran has withdrawn the appeal regarding the issue of service connection for asbestosis and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding that claim. Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The issue of service connection for asbestosis is dismissed.


REMAND

The Veteran advised VA that he was receiving Supplemental Security Income (SSI) payments from the Social Security Administration (SSA) due to his claimed gout disorder. All relevant SSA records need to be obtained and associated with the claims file.

The Veteran essentially contends that he developed gout during service, either due to foot trauma incurred during basic training or exposure to lead while serving aboard the U.S.S. Canopus at Holy Loch, Scotland. The Veteran's service personnel records indicate that he served at Holy Loch from May 2, 1974 to October 4, 1974. The Veteran claims that he was assigned to the engine room during that period where he was exposed to lead-based paint. However, the Veteran's service personnel records contain no notation indicating that the Veteran served in any particular military occupational specialty (MOS). As part of this remand, reasonable attempts should be made to verify and potentially quantify the Veteran's potential exposure to lead aboard the U.S.S. Canopus from May 2, 1974 to October 4, 1974. 

As the issue of TDIU is inextricably intertwined with the Veteran's claim for service connection for gout, this issue is also remanded for readjudication. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact SSA and obtain and associate with the claims file copies of the Claimant's SSA records regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s). All records/responses received should be associated with the claims folder.

2. Make reasonable attempts to verify and potentially quantify the Veteran's potential exposure to lead aboard the U.S.S. Canopus from May 2, 1974 to October 4, 1974. In so doing, the AMC/RO should note the Veteran's lay accounts of his lead-exposure and the lack of any particular MOS listed in the service personnel records. 

3. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If deemed necessary after the completion of the above, the RO/AMC should provide an examination to determine the nature and etiology of the Veteran's claimed gout disorder. If any development is incomplete, appropriate corrective action must be taken. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of service connection for gout and entitlement to a TDIU. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


